Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 06/08/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 03/02/20.  These drawings are acceptable.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 10 and 16. 
5.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a wafer inspection apparatus, comprising a first wafer holder, comprising a first wafer stage for carrying a first wafer and a second wafer stage for carrying a second wafer, wherein the first wafer is configured to reflect the first light beam, and the second wafer is configured to reflect the second light beam, wherein the first wafer stage and the second wafer stage are disposed at opposite sides of the first optical splitting element; in combination with the rest of the limitations of claim 1.

7.          As claim 16, the prior art of record taken alone or in combination, fails to disclose or render obvious a wafer inspection method, comprising loading a plurality of wafers to at least one wafer holder, wherein the at least one wafer holder comprises a plurality of wafer stages for carrying the plurality of wafers; and inspecting the plurality of wafers simultaneously, comprising splitting the light into the plurality of light beams by at least one optical splitting element disposed between the plurality of wafers, wherein the first wafer stage and the second wafer stage are disposed at opposite sides of the first optical splitting element; in combination with the rest of the limitations of claim 16.
Conclusion

8.          The references of Matsui (U.S. Pub. No. 2009/0213364) disclosed a plurality of measurement units comprising an illumination optics, a measurement spot, a collection optics, and a light detection optics are provided, inspection results obtained from the plurality of measurement spots are integrated, and light-amount distribution to each measurement spot is controlled according to a scan radial position.  However, Matsui do not teach optical splitting 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 25, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877